Citation Nr: 9925052	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1972.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
1996, the RO denied the claim of entitlement to service 
connection for PTSD.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On a VA Form 9 received at the RO in April 1997, the veteran 
checked the box indicating that he did not desire a hearing 
before a Member of the Board.  However, he also checked the 
box indicating that he desired to appear personally before a 
Member of the Board at his local VA office.  It was noted on 
a deferred rating decision dated in April 1999 that the 
veteran failed to report for a local hearing but that he had 
also requested a Travel Board hearing.  The Board finds the 
veteran has not been afforded an opportunity for a hearing 
before a Board Member, and his request for such a hearing has 
not been withdrawn. 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Houston, Texas, RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.


Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


